DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed after March 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-19 are pending.

Election
Applicant’s election of Invention-species I-A1 without traverse in the Reply filed 19 March 2021 is acknowledged.  The election encompasses claims 1-8.  Claims 9-19 are withdrawn from further consideration as being drawn to nonelected Invention(s).  The restriction requirement is deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
It is unclear what constitutes “about three days” in claim 1.  Claim 8 implies that “about three days” can be greater than three days.  Thus, the exact time range for “about three days” is unclear.  The claims do not sufficiently allow the public to be informed of the required definite boundaries.  Rather, the boundaries of what would constitute infringement are unknown.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Carney ("The development of radioactive sample surrogates for training and exercises", Journal of Radioanalytical and Nuclear Chemistry 296, no. 2 (2013): 769-773).
Carney teaches solid particles having a surrogate material.  The solid particles can have activated potassium bromide (KBr) salt particles comprising at least one of potassium-42 or bromine-82.  Potassium-42 (T1/2 =12.4 h) has a half-life of less than two days.  Bromine-82 (T1/2 = 35.3 h) has a half-life of less than three days.  The solid particles can comprise a silica glass matrix.
Also, Applicant admits [0006] that it is well known in the art to use activated KBr as a surrogate for cesium-137, and the surrogate can be in the form of a salt or glass.

Claims 1, 4, and 7-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by IAEA (Production and Use of Short-Lived Radioisotopes from Reactors Vol. I. Proceedings of a Seminar on the Practical Applications of Short-Lived Radioisotopes Produced in Small Research Reactors, (1963) pages 191-212 and 229-244).

Recitation of an intended functional use (i.e., as a surrogate for emulating nuclear fallout debris) of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.

Objection to the Title
The Title is objected to because it is too generic for the elected invention.  The following Title is suggested:  “Surrogate Radioactive Materials For Emergency Response Training".

Application Status Information
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  For questions on access to the Private PAIR system, contact the Electronic Business Center at 866-217-9197 (toll-free).  For assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or Canada) or 571-272-1000.

Interview Information
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Contact Information
Examiner Daniel Wasil can be reached at (571) 272-4654, on Monday-Thursday from 10:00-4:00 EST.  Supervisor Jack Keith (SPE) can be reached at (571) 272-6878.


/DANIEL WASIL/
Examiner, Art Unit 3646
Reg. No. 45,303


/JACK W KEITH/Supervisory Patent Examiner, Art Unit 3646